Citation Nr: 0603490	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  00-00 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois



THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from September 1968 to 
December 1993.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1999 decision by the RO 
that, in part, found the veteran's claim of service 
connection for degenerative joint disease of the cervical 
spine was not well-grounded.  The RO subsequently 
readjudicated and denied the claim on a de novo basis in 
April 2002.  The Board remanded the appeal for additional 
development in August 2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's spondylosis of the cervical spine is at 
least as likely as not related to military service.  


CONCLUSION OF LAW

Spondylosis of the cervical spine was incurred in service.  
38 U.S.C.A. §§ 1110, 1113(b), 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The Act and 
implementing regulations provides, in part, that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

In light of the favorable decision, the Board finds that any 
VA deficiency in complying with VCAA is harmless error and 
that no useful purpose would be served by remanding the 
appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where arthritis is demonstrated to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2005) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Factual Background & Analysis

The service medical records show that the veteran was seen 
for neck pain in June 1986.  The veteran denied any history 
of trauma and no clinical or neurological abnormalities were 
noted on examination at that time.  No x-ray studies or other 
diagnostic tests were ordered and the veteran was treated 
conservatively with medication, heat, and rest.  The service 
medical records showed no further complaints, treatment, or 
abnormalities.  

Subsequent to service, service department records showed that 
the veteran was first seen for neck pain in January 1999.  
Clinical and diagnostic studies at that time revealed 
significant degenerative joint disease at C5-6, and findings 
suggesting bilateral nerve root impingement.  Coincidentally, 
the physician who conducted the January 1999 service 
department examination appears to be the same physician who 
treated the veteran for his neck pain in service in June 
1986.  In a letter received in January 2000, the physician 
opined, in essence, that the veteran's degenerative joint 
disease was most likely present in service.  

Subsequent VA examinations in September 1999 and April 2000 
confirmed the diagnosis of degenerative disc disease with 
encroachment of the neural foramen bilaterally at C5-6.  On 
the latter report, the examiner opined that it was more 
likely than not that the veteran's cervical spondylosis 
became symptomatic during service but that it was as likely 
as not that the disorder bore no etiologic relationship to 
events which occurred while in service; he stated further 
that absent evidence of trauma, no conclusion could be drawn 
with any degree of medical certainty regarding the etiology 
of the disorder.  

Given the somewhat inconsistent VA opinion, the Board 
remanded the appeal in August 2003, and requested that the 
examiner provide a more definitive opinion concerning the 
etiology of the veteran's cervical spine disability.  In 
January 2005, the examiner stated that the diagnosis of 
cervical spondylosis included the diagnoses of degenerative 
disc disease and degenerative joint disease of the cervical 
spine, both of which are contained in the record.  He opined 
that it was at least as likely as not that the veteran's 
spondylosis of the cervical spine was etiologically related 
to military service.  He went on to explain that although 
there was no objective evidence of disc disease during 
service or within one year of discharge from service, he 
believed that it was improbable that the degenerative process 
would have developed in the six years after his discharge 
from service.  The examiner indicated that he had reviewed 
the claims file and provided a detailed description of the 
veteran's medical history.  The Board finds this opinion 
persuasive, particularly in light of the fact that there is 
no contrary medical opinion of record.  

In light of the objective evidence of neck symptomatology in 
service and the favorable medical opinions relating the 
veteran's current spondylosis of the cervical spine to 
service, the Board is of the opinion that reasonable doubt 
should be resolved in favor of the veteran.  Accordingly, 
service connection for spondylosis of the cervical spine is 
granted.  


ORDER

Service connection for spondylosis of the cervical spine is 
granted.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


